Motion by appellant for a stay, pending appeal, granted on condition that he continue to pay $50 a week on account of the alimony, and on the further condition that' he perfect and be ready to argue the appeal at the February 1963 Term, beginning January 28, 1963; appeal ordered on the calendar for said term. On the court’s own motion, the appeal will be heard on the original papers and on the typewritten briefs of both parties (which shall contain a copy of the opinion, if any, rendered by the Special Term). Both parties shall file six copies of their respective typewritten briefs and serve one1 copy on each other. The appellant’s brief must be served and filed on or before January 21, 1963. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.